Case 5:20-cv-01889-EJD pom iled eee ib 1of 4
WAKA EI

Derrica Washington
9031S Muskegon
Chicago Illinois 60617
(773)732-5865

Student Borrower

Clerk of the Court

United States District Court
Northern District Court of California
450 Golden Gate Avenue

San Francisco, California 94

My experience with Robert Morris College USA Group and Chase bank lender. The collection of this loan
along with many others is hostile debt collection. Disruptive behavior and concentrate on personal
finances rather than an education. Being unable to secure adequate employment from trainee to temp
to term to trainee. And despite this having to pay back a student loan. My loan according to Chase was
never secured by the ED and they asked for full payment. Communicated to Robert Morris College that
they hadn’t received payment and asked them to pay. Filed bankruptcy when the loan discharged it
became a Federal debt and non- dischargeable. USA Group guaranteed the loan but | question as to
when. At the time that | filed it was communicated to me by a fellow student that Chase/USA Group’s
loans had been cancelled. Mine was not and further debt collection attempts were made. | attempted
to reenroll in school not Robert Morris and was listed as eligible to receive financial aid through FAFSA
but on the bottom of the FAFSA it said loan held by USAF/USA Group. When talking to FSA they said
they needed my discharge papers and further debt collections were made. | contacted the ED
Ombudsman loan cancellation was never discussed by either party and | paid the loan. The ombudsman
did verify that the ED had no Stafford loan information no in-school subsidy no record of Robert Morris
cancelling loans but subrogated the loan to the ED anyway. | would say this resulted in lack of legal
representation. | questioned the signatures on the promissory note because on the master promissory
note there was no address listed by Chase and PO box on the second. All kept hearing was pay back.

My issue with borrower defense is whether or not the promissory note was issued by the ED? Was this

a Federal debt? Why was | given an Indiana guarantor? And why wasn’t my loan cancelled with the
others? Seeking cancellation and money returned.

ore
Sétrica Washin
 

   
  

[=

[20 eg Ah, Sinem

Cases 2U- CVv- “Ulooo- ash Each “Elled les
=i 5 o -

misrepresentaSan on this form ts sxitject to p 4. N-OO00000 s “Dp

 
   

 

 

11 Winte m School,
Sees , 1D wath Parents

14 Loan Pernod -

 

 

 

 

 

.
é

 

 

 

{ 16 Doyou have

 

 

 

 

 

 

 

 
 

bp *

a dent Loan = Promissory Note I will not sign this Pi
1. Promise To es L | a
sign the eae isieae tone onthe reverse Se en ae
eryede prtier a septng wth hs eager berowa roma pay oy As astudent lam entitled en enari cogy ot is

 

 

 

 

permitted by Federal law and for the collechon of this loan, witch you < a
meour in ths loan (See Paragraphs 0, Hi, Vi on the other sxe) My . °

COE te a eee een ctedan te rwomeade ws = -
NOTICE TO STUDENT AND COSIGNER: Terms of the Promissory Note continue on the reverse side. —. ’ ‘
dada tthe ee TS OT EOS TOTELEETELESE Sc ee aae
FER sre oe ee ee He CN ee

 

ROBERT WORRIS COLLEGE-
SofieeerAvenu =. 8

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| ma aia . :
1 = “ — m ~ ) . - : ; =
. se at 33 Toinl Amount Landar Approves” $ b < C
=O ree Ziel pre he

 

 

or a aoe oon TS ORIGIIALs or

— L. Pil Ee

ce

 
  

 

 

= e89.F 1D Document 19 Filed 06/25/20—Rag
"a9 w, v ~~ j ,
LA 4 EY UNITED IstupenT 3
Cc. Application and:
may Incl nas oF pay makes fle cate

‘ SS
NS -218 SH—- N~—000 000—o7 a
SECTION | — TO BE COMP I Oe 1h Sa
LY Socal Secunty Number f ; in this space

 
 
   

 

-

      
 
  
 
 

  

 

 

 

       

    

-

          
  

a _ | K
a ee 2G St nriens)
Steet, City, State, Zp CM Gypsy 7-4. @ Code/Phone No

 

 

 

 

Employer
al : A Cited LO)? ST ETT 9 SZ
a Be oA : thet GEE EE® Coon, SME) 872-6536 Eup PERN STVDIE
BOL Dy A i oO Rt eh pp nse—4757 Nano dens £. Comm y ainve
Pe Inte “ed Enrollment Status (check ane) 9 - ns tt Requested Loan Amount re oan Penod For Mo Yr. Mo Yr
0
LX] + Funtime | |e Atiecat hatitine OM Peme. LOF of oo — 4 — FS From of. CE To $= os
FA Yes, carshaly sap es On an Education Loan? (check ang} ike Do you any loans? (check one)
: ff fread instructions,
6 i dim t¥es_ Sano 20, complete 13A through 13 with zeroes LJives STono
13A ‘Total unpaid balanca of your LEI] Interest rate on your LE] Grade level of 2) Beounning and dates Mo Yr Mo Yr
most of most i
most recent GSL 00 recent GSE gs + your Gat / your rcert Ste Z- % -59
3 Tolal balance of all your ALAS'PLUS Loans or any y AS€, DO nay
mene ee ane meted yur Conscaton {es Le ool CNASE PO Recs YY 043
’ ¢
Fu W039 190 . : 7 |
' x ' ~ ;
Promissa Note a Guaranteed Student .
I: iseTo Pay: ie bndersigned borower promisé te pay you or ven e whan" { uriderstand that this tsa note; I will not Promissory ¥
oe .. cls a sum carn aay oe rimsoig requested in Soe Yeading It the weilng side, even if aor sson Nelo before
Ltn Garo an Bala eee dues meen set borrower, [ am to an exact copy of thin Nota, the Notice of Lo In,
G 4nd Disclosure or the raphe Vg interest and, Guarantes and agreement | sign By signing this
cortien thes wee tneiee Prencp land agroad eet Paraoraph authona hoe g naturel oe ory Note |, the borrower, tha awe recaled an?9siaing tia
'e agreed SAREE ws Mies eee LS ete pleat
mn the te Cart Paleation tenykee FEVEFSE Sido and tha legene nated . ; ; =
information tghighted m the EE (,)
* aA A CRee Ag ik ELL, a, ~A
° Signaturesd t 4 Date
tt it Te ssi ‘ede
He Copy Brit, Forms of the Prom, Note continue on the reverse “ade “y
SECTION || — TO BE COMPLETED BY THE SCHOOL
20 Name and Address of School
ROBERT MoRRIs COLLEGE

  
 

College Avenue

Carthage, IL 62321
(217) 357-2121

els Family Adjusted a eh;
00

al Dsbucomee Daf) Yo

 

 

 

 

 

id | have read and understand the fi: Jpg or Pont Name and Tine : ‘Date
secrhies Tiaaiean Ady) Done Shalay Redwell AA, jo/oe|%
tC) eros) = COMPL z we
34 Name and Address of lending Inshiunen 3 Fee .
~ THE CHasEe MANHATTAN Bank, NeAs ‘
; aP= Oe Dx 5145 ; . ;
; NEW- HYDE PARKs NEW‘ yoRK -21042
i cae am . Mo Day Yr

 

3 Divs ORIGINAL
wa punaht 1987 USA Funds, Ing Al .

SAE RY poo ORO t
EARLE Snpy a- ee ee cs,

ete

Et) Stange op onzed Lending Official way Afea Code/Phona No ey For Lender Use Only
ae Ye; ALM 800-645-g265 ,
be of Print Na @ and Title Ea
Case 5:20-cv-01889-EJD Document 19 Filed 06/25/20 Page 4 of 4

S/*0C nT 6SAro WEQ ”. -

er -s ‘ =i - oa ‘ s x eq Wawa Hs Fy a ,
6X > /e aN OawTS lv (> 4) Loos, ~ : FERRE SOM. 3
o O30 S « ™M JS [CE . v4 . Ee ae BRE BIRO ery g #

“Chit chev Le. 6obr >
Chk oF PIE Cyt
Cn FED SIMTES pp LS fC FC dk =

Vor PU 04) Ly Seuce7 0 Cr Alby gba
UD Cr derl(aate ven e

Se An, Extawe.cycd CAC Foftniph F¢ (dg

Sqioceages cong  ~ Weiehamlujaftyrfiniutallldiaerdiub

—
